It is recommended that the order entered in said cause, November 23, 1915, reading, "that the judgment appealed from be reversed, with directions to vacate the judgment and to grant a new trial," be vacated, and the following order entered therein, namely, that the judgment appealed from be affirmed as to the second note for $2,500, interest, and attorney's fees, and declaring same a lien on the mortgaged real estate, and foreclosing such lien, and reversed in all respects as to the first note for $2,500, and remanded for a new trial, on the issues raised by the answer claiming a release as to such note, and that the petition for rehearing of the defendant in error be denied, and that the opinion filed *Page 182 
herein on November 23, 1915, in all other respects be adhered to.
By the Court: It is so ordered.